Citation Nr: 1102225	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, 
left index finger with resultant misalignment (also claimed as a 
crash injury 1st metacarpophalangeal (MCP) joint with decreased 
range of motion and grip strength).

2.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1985 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in pertinent part, granted the Veteran's claims 
for service connection for hypertension and residuals of a left 
finger.  An initial noncompensable rating was assigned for each 
disability.

The Board remanded the instant matters in June 2009.


FINDING OF FACT

The Veteran failed without explanation to report for the 
necessary examinations to evaluate his left index finger 
disability and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals, 
left index finger are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.655 (2010).

2.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The instant claims for an increased rating arise from 
disagreement with the initial rating following the grant of 
service connection. The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claims.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
He has been afforded a VA examination and has been afforded the 
opportunity for a second VA examination to document the current 
severity of his disabilities.

In its June 2009 remand, the Board instructed that the AOJ 
provide the Veteran with proper VCAA notice, afford him the 
opportunity to submit any necessary releases to allow VA to 
obtain pertinent private treatment records and afford him a VA 
examination to assess the severity of his left index finger 
residuals and hypertension.  Corrective VCAA notice was provided 
in July 2010 and the Veteran was advised to complete a proper 
authorization form that would allow VA to obtain private 
treatment records in a July 2010 letter.  The Veteran failed to 
appear for a VA examination was scheduled in April 2010.  The 
Board therefore concludes that there has been substantial 
compliance with the terms of its previous remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

The Veteran failed to appear without explanation for the VA 
examination scheduled in April 2010.  The Board presumes that the 
Veteran was properly notified of the scheduled examination.  See 
Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  

As discussed in greater detail below, the provisions of 38 C.F.R. 
§ 3.655(b) mandate that when a claimant fails, without good 
cause, to report for a necessary VA examination scheduled in 
conjunction with a claim for increased rating, the claim will be 
denied.  In cases where the law, and not the evidence, is 
dispositive, the VCAA is not for application.  Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claim.

Left Finger and Hypertension Claims

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In its previous remand, the Board explained why a new VA 
examination for the left finger disability and hypertension was 
necessary as it was not clear that the Veteran received notice of 
the examinations scheduled by the RO due to his multiple address 
changes.  The AOJ had initially scheduled the examinations in 
response to the Veteran's claims that his disabilities, 
particularly his hypertension, had worsened and were severe 
enough to warrant a compensable rating.  The Veteran has offered 
no explanation for his failure to report for the scheduled April 
2010 examination.  

The Board notified the Veteran in its June 2009 Remand that the 
failure to report for any scheduled examination may result in the 
denial of a claim under the provisions of 38 C.F.R. § 3.655(b).  
The AOJ informed the Veteran that such a failure to report would 
result in the denial of his claim in a March 2010 letter.  In 
addition, the September 2010 supplemental statement of the case 
informed the Veteran that his claims were being denied under the 
provisions of 38 C.F.R. § 3.655(b) as he had offered no 
explanation for his failure to report for the necessary VA 
examination.

Where a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with a claim 
(other than an original claim), the claim will be denied.  38 
C.F.R. § 3.655(b).  The Veteran's claims are therefore denied on 
a schedular and extraschedular basis.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran requested medical clearance for employment as a 
mechanic in a December 2005 VA treatment note.  The record is 
negative for evidence of unemployability.  Further consideration 
of TDIU is therefore not warranted.


ORDER

Entitlement to an initial compensable rating for residuals, left 
index finger with resultant misalignment is denied.

Entitlement to an initial compensable rating for hypertension is 
denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


